Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 4/22/2021 has been entered. Claim 1 is currently amended.  Claims 3 and 19-20 have been cancelled.  Claims 21-22 are added.  Claims 1-2, 4-18 and 21-22 are pending and are under examination in this office action.

Response to Arguments
Applicant’s argument, see page 6-7, filed on 4/22/2021, with respect to 112(b) rejection has been fully considered and is persuasive. The 112(b) rejection is withdrawn.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Colin Jamieson on 6/1/2021.
The application has been amended as follows: 
In claim 4, the phrase “the alloy particles” is replaced with “the intra-phase particles”.
In claim 7, the phrase “the alloy particles” is replaced with “the intra-phase particles”.
In claim 15, the phrase “W compound particles” is replaced with “W compound particles separate from the intra-phase particles”.

Allowable Subject Matter
Claims 1-2, 4-18 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 22 direct to a cBN sintered compact comprising 50 vol.% or greater of cBN particles; and the binder phase comprises intra-phase particles or alloy particles having the formula CoaWb, where 0 < a < 0.95 and 0.05 < b < 1 where a+b=1.  There is no prior art that teaches or makes obvious the aforementioned limitations as claimed.
The closest prior art is the disclosure of Kudo (US 20130309468 A1).  Kudo teaches a cBN sintered body tool.  However, Kudo does not teach the claimed intra-phase particles having the formula of CoaWb, where 0<a≤0.95 and 0.05≤b<1 where a+b=1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-2, 4-18 and 21-22 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANGTIAN XU/Examiner, Art Unit 1734                                                                                                                                                                                                        /NICHOLAS A WANG/Examiner, Art Unit 1734